UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2009 Las Vegas Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 000-30375 88-0392994 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3980 Howard Hughes Parkway, Suite 450, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 702-871-7111 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective October 5, 2009, Robert McMonigle resigned as a member of the Board of Directors of Las Vegas Gaming, Inc. (the “Company”).Mr. McMonigle’s resignation was notthe result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Page 2 of 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAS VEGAS GAMING, INC. Date: October 7, 2009 By: /s/ Bruce A. Shepard Bruce A. Shepard Chief Financial Officer Page 3 of 3
